DETAILED ACTION

Pre-AIA  or AIA  Status
 
	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
 	Claims 21-43 are pending in the application, with claims 21-29 under consideration and claims 30-43 withdrawn.

  					Election/Restriction
	Applicant's election without traverse of claims 21-29 in the 11/17/21 Amendment is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 30-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102

 	 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	Claims 21-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Risk (US 2002/0198504 A1).  

    PNG
    media_image1.png
    387
    502
    media_image1.png
    Greyscale
 	As to independent claim 21, Risk teaches a reduced pressure treatment system (Abstract), comprising: 
 	a downstream component 110 (vacuum source/pump 110, Fig.32; [0099],ll.18-21, as claimed below in claims 24-25); 
    PNG
    media_image2.png
    328
    414
    media_image2.png
    Greyscale
 	a container 826 (waste canister 826 Fig.22-23; [0099]);

    PNG
    media_image3.png
    221
    423
    media_image3.png
    Greyscale
	a tube 852/858 (Fig.32; a delivery lumen as fluid line 858 Fig.32;[0099],ll.13-14); and a sensing lumen as fluid line 854 Fig.32;[0099],ll.6-9, as claimed in claim 29 below) coupled to (via tube 620 Fig.9 [0078],ll.5,1-9); 	an upstream component 618 (manifold as porous packing 618 Fig.9 [0086],ll.20-26, as claimed in claim 26 below);
    PNG
    media_image4.png
    265
    323
    media_image4.png
    Greyscale
	a dressing connector 400 coupled to the container 826 and the tube 858/854 (connector as check valve assembly 400 coupled between 826 and 858/854 Fig.32, 22-23 [0099],ll.6-9,13-14); wherein the dressing connector 400 comprises:
 		a first fluid path (Fig.22-23,32 annotated) (as at least a portion of 400:Fig.22-23) between the container 826 (via tube 858 Fig.32) and the downstream component 110 (as reduced pressure source 110 Fig.32,22-23; [0099],ll.18-21);		a second fluid path Fig.6,22-23 annotated) (as at least a portion of 400:Fig.22-23) between the container 26 and the tube 854 (Fig.32,22-23)([0099],ll.7-8); and   		a liquid barrier 864 (as a hydrophobic filter 864) Fig. 22-23,32 [0101],ll.1-7; disposed in the first fluid path (Fig.22-23,32) (as within port (852) between the container 826 (via tube 858 Fig.32 and the downstream component 110 as reduced pressure source 110 Fig.32,22-23; [0099],ll.18-21).


    PNG
    media_image5.png
    328
    414
    media_image5.png
    Greyscale

 	As to claim 22, Risk teaches wherein: 	 	the container 826 comprises a connector interface (as two fittings 852, 857 (ports 852,857 provided in upper wall of container 26 Fig.22-23; [0114],ll.12-21); 	  	the dressing connector 400 comprises a container interface (as two receptacles 904, 906 (sockets 904, 906 provided in dressing connector 400 Fig.22-23; [0114],ll.12-21); and 		the container interface 852,857 is fluidly coupled to the connector interface 904, 906 (where nipples 900 of fittings/ports 852,857 are inserted into respective receptacles/sockets 904,906 Fig.22-23; [0114],ll.12-21). 	As to claim 23, Risk teaches wherein: 		the container 26 comprises two fittings 852, 857 (ports 852,857 provided in upper wall of container 26 Fig.22-23; [0114],ll.12-21); 		the dressing connector 400 comprises two receptacles 904, 906 (sockets 904, 906 provided in dressing connector 400 Fig.22-23; [0114],ll.12-21); 		the two receptacles 904, 906 are fluid coupled to the two fittings 852, 857 (where nipples 900 of fittings/ports 852,857 are inserted into respective receptacles/sockets 904,906 Fig.22-23; [0114],ll.12-21).

 	As to claims 24-25, Risk teaches that the downstream component 110 is a reduced pressure source as a vacuum pump (vacuum source/pump 110, Fig.32; [0099],ll.18-21). 	As to claim 26, Risk teaches that the upstream component is a manifold (manifold as porous wound packing 618 Fig.9 [0086],ll.20-26). 	As to claim 27, Risk teaches wherein the container 826 is a rigid canister (as necessarily required to maintain shape and to insert and remove Fig. 22-23) comprising: 		a drain port 850 (as inlet port 850 coupled to dressing 14 for receiving waste/exudate from dressing Fig.22-23,32 [0099],ll.4-6); and  		an alignment recess 908,908 adapted to receive a longitudinal portion of the tube 858/854 (Fig.22,32; [0114],ll.17-18). 	As to claim 28, Risk teaches wherein: 		the downstream component is a reduced pressure source (vacuum source/pump 110, Fig.32; [0099],ll.18-21); 		the upstream component is a manifold (manifold as porous packing 618 Fig.9 [0086],ll.20-26); 		the container 826:  			is a rigid canister (as necessarily required to maintain shape and to insert and remove Fig. 22) comprising a drain port 850 (as inlet port 850 coupled to dressing 14 for receiving waste/exudate from dressing Fig.22-23,32 [0099],ll.4-6);  		comprising:  			an alignment recess 908 adapted to receive a longitudinal portion of the tube 858/854 (Fig.22,32; [0114],ll.17-18), and  			two fittings 852, 857 (ports 852,857 provided in upper wall of container 26 Fig.22-23; [0114],ll.12-21); 		the dressing connector comprises two receptacles 904, 906 (sockets 904, 906 provided in dressing connector 400 Fig.22-23; [0114],ll.12-21); and 		the two receptacles 904, 906 are fluid coupled to the two fittings 852, 857 (where nipples 900 of fittings/ports 852,857 are inserted into respective receptacles/sockets 904,906 Fig.22-23; [0114],ll.12-21). 	As to claim 29, Risk teaches wherein: 		the tube 858/854 comprises: a delivery lumen 858 (fluid line 858 Fig.32;Col.14,ll.10-12); and a sensing lumen 854 (fluid line 854 Fig.32;Col.14,ll.4-7); 		the dressing connector 400 further comprises a third fluid path (as between sensing lumen 854 Fig.32 and receptacle 906 Fig.32,22); 		the second fluid path is in fluid communication with the delivery lumen 858 (as between delivery lumen 858 Fig.32 and receptacle 904 and reduced pressure source 110 Fig.32,22); and 		the third fluid path is in fluid communication with the sensing lumen 854 (as between sensing lumen 854 Fig.32 and receptacle 906 Fig.32,22).
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 21-29 are rejected on the ground of nonstatutory double patenting over claims 1-4 and 19 of US Patent No. 10,219,952 B2 (‘952).  
	As to Claims 21-29, claims 1-4, and 19 of ‘952 teach or suggest the claimed delivery and fluid storage bridge, as follows:

Claim:
21
22
23
24-26
27-28
29
‘952:
1-3, 19
1-3, 19
2-3, 19
1,19
1-2, 19
4





 	The differences between present claims and the claims of ‘952 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements) (e.g., a reduced pressure source for a downstream component; a dressing for an upstream component or manifold; a reduced pressure for a vacuum pump).  
 	However, the ‘952 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘952 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘952 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.
					Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm EDT.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781